Title: Introductory Note: To ———, [December–March 1779–1780]
From: 
To: 


Generations of H scholars have not been able either to date this letter or to determine its addressee with any certainty. The date has been variously given as 1779 and 1780 without naming a particular month. In the present instance the date assigned has been based on three factors: First, in the next to last paragraph, H writes that he can be reached through James Montague at the post office in Morristown. This may well have been a fictitious name used by H so that he could conceal his own identity and still pick up any letters from his correspondent. Second, H was at Morristown from December 1, 1779, to June 9, 1780. Although H was at Morristown at other times during the Revolution, he was not there at any other time when this letter might have been written. Third, some of H’s remarks in this letter indicate that it was written before March 18, 1780, when Congress voted to contract the currency at a ratio of 20 to 1 (JCCJournals of the Continental Congress, 1774–1789 (Washington, 1904–1937)., XVI, 216–17, 262–67). For example, at one point H writes: “A permanent reduction of the quantity of circulating cash will alone gradually effect it [i.e., a reduction in prices].” It is unlikely that H could have written such a sentence after Congress had voted for a contraction of the currency.
The addressee of this letter has presented as many problems as the date. The possible addressees include Robert Morris, John Sullivan, and Philip Schuyler. To each of these names, however, there are certain important objections.
Robert Morris is given as the addressee by J. C. Hamilton (JCHWJohn C. Hamilton, ed., The Works of Alexander Hamilton (New York, 1851)., I, 116), Lodge (HCLWHenry Cabot Lodge, The Works of Alexander Hamilton (New York, 1904)., I, 319), and Broadus Mitchell (Mitchell, HamiltonBroadus Mitchell, Alexander Hamilton, Youth to Maturity, 1755–1788 (New York, 1957)., I, 190). In support of this conclusion is the fact that the letter is concerned exclusively with financial matters, and Morris was clearly the new nation’s leading financier. In addition, at one point in the letter, H states that Congress should appoint a minister of finance and that he would “be very happy to hear that Congress have said, ‘Thou art the man.’” This statement is known to accord with H’s views on this subject (see H to James Duane, September 3, 1780). There is, however, one major objection to Morris as the addressee of this letter. In the second paragraph of his letter, H states that he is addressing it “to a member of that body in whose power alone it is by well-digested system to extricate us from our embarrassments.” If by “that body” H is referring to the Continental Congress, Morris is eliminated as the addressee, for he left Congress on November 1, 1778, and had no official contact with that body until February 20, 1781, when he was named Superintendent of Finance. On the other hand, if by “that body” H meant a body of influential and wealthy citizens, Morris’s name can be restored to the list of possible addressees.
In recent years some scholars have concluded that this letter was addressed to John Sullivan. This idea was first advanced by Nathan Schachner (Alexander Hamilton, [New York, 1946], 97–98, 444). Schachner’s view has been accepted by Joseph Charles (“The Origins of the American Party System,” William and Mary Quarterly, 3d. ser., XII [April, 1955], 242) and by E. P. Panagopoulos (“Hamilton’s Pay Book Notes,” American Historical Review, LXII [January, 1957], 321). The evidence that Sullivan was the addressee is found in a correspondence between Sullivan and Washington. On January 29, 1781, Sullivan wrote a letter to Washington in which he discussed the nation’s finances: “I wish your Excellency would be so oblidging … as to give me yr opinion with respect to Colo. Hamilton as a Financier” (ALS, George Washington Papers, Library of Congress). On February 4, 1781, Washington replied to Sullivan: “How far Colo. Hamilton, of whom you ask my opinion as a financier, has turned his thoughts to that particular study I am unable to ansr. because I never entered upon a discussion on this point with him; but this I can venture to advance from a thorough knowledge of him, that there are few men to be found, of his age, who has a more general knowledge than he possesses, and none whose Soul is more firmly engaged in the cause, or who exceeds him in probity and Sterling virtue” (ADfS, George Washington Papers, Library of Congress). Then, on March 6, 1781, Sullivan wrote to Washington: “I am happy to find your Excellency Entertains the Same Sentiments of the virtues and abilities of Colo. Hamilton, as I have ever done myself. After I wrote your Excellency I found The Eyes of Congress Turned on Robert Morris, of this City as Financier. I did not therefore nominate Colo. Hamilton as I foresaw that it would be but a vain attempt” (ALS, George Washington Papers, Library of Congress).
The Sullivan-Washington correspondence is, however, far from conclusive, and there are several cogent reasons why this letter may not have been addressed to Sullivan: First, Sullivan had no reputation as a financier and was not known for his interest in financial matters. Second, it seems altogether unlikely that H would write that he thought Sullivan should be minister of finance. Third, Sullivan was not in Congress while H was in Morristown, for Sullivan was not elected to Congress until June 27, 1780, and he did not begin to attend Congress until September 11, 1780.
John C. Miller (Alexander Hamilton, Portrait in Paradox [New York, 1959], 52) maintains that this letter was probably addressed to Philip Schuyler, H’s future father-in-law. In supporting this conclusion, Miller points out that Schuyler was in Congress when H was in Morristown, that he was interested in financial policy, and that he introduced into Congress measures dealing with financial matters. It is difficult to question the plausibility of this explanation; however, there is no documentary evidence to support such a conclusion.

Lucius Wilmerding, Jr., in a letter dated January 16, 1962, has suggested the following two other possibilities concerning the addressee of this letter. In the first place, it is possible that the letter was a draft that H retained. Second, James Duane might be considered a possible recipient on the ground that he was the first known person to whom H wrote in detail on finances and fiscal policy (H to Duane, September 3, 1780 [PAH, II, 400-18]). Mr. Wilmerding writes: "As chairman of the treasury prior to the reorganization of that department in the summer of 1779, Duane might at least expect to be mentioned for the post of minister of finance, and Hamilton, in recommending the establishment of such an office, may have thought it only polite to say, Thou art the Man."
In addition, Mr. Wilmerding has written concerning the date of this letter: "...there is one pierce of evidence not noticed in your [introductory] note that would appear to point, like everything else, towards December 1779. In arguing for a tax in kind [PAH, II, 243], Hamilton does not mention the act of February 25, 1780 [JCCJournals of the Continental Congress, 1774–1789 (Washington, 1904–1937)., XVI, 196-201], founded on the resolve of December 17, 1779 [JCCJournals of the Continental Congress, 1774–1789 (Washington, 1904–1937)., XV, 1391], which quoted a requisition in kind to the several states. In his later letter to Duane [PAH, II, 412], he says that, by that act, Congress probably intended a tax in kind but their intention had not been answered."

